DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the amendments filed 15 March 2021 for the application filed 19 April 2019. Claims 1-20 are pending:
Claims 1, 3-5, 7, 8, 10, 12-15, and 17-20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/660,340 filed 20 April 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 March 2021 has been considered by the Examiner; however, citation numbers 4, 5, 9, and 10 were not considered due to their lack of relevance with the subject matter of the invention.

Claim Interpretation
	The claims use the phrase “quality of the chromatography column packing”. As defined in the Specification, “[t]he quality of the chromatography column packing is assessed based on the calculated HETP value. Based on the assessment of column quality, the chromatography column is determined to be acceptable for subsequent use, or otherwise must be conditioned, replaced, or repacked” (pg. 16, lines 1-4). The Examiner will interpret this limitation to be based on the calculated HETP value as defined in Claim 1; “quality of the chromatography column packing” is further defined in Claim 4 wherein if the HETP value is found to increase in subsequent uses of the column packing, the column packing quality is considered to decrease.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed toward a method for running a chromatography column for producing anti-IL-12/IL-23p40 antibodies or antibody fragments or pharmaceuticals derived from such antibodies as defined by the filed SEQ ID NOs. Specifically, the method involves determining the quality of the packing of the chromatography column based on calculating the height equivalent theoretical plate number based on a gamma distribution curve of an initial run of the chromatography column. While the prior art teaches the same estimation/calculation of HETP values for fairly symmetric distribution curves (e.g., CUNNIEN et al. US PGPub 2011/0147312 A1; HICKMAN et al., US Patent 8,895,709; ALLISON et al., US Patent 9,518,082; and ZHOU, US PGPub 2007/0215548 A1), nowhere in the art is such a method specifically applied for producing the claimed anti-IL-12/IL-23p40 antibodies or antibody-based products.
Further, Applicant has copending applications (16/389,146 and 16/389,055) with similar subject matter involving determining column packing quality based on calculating HETP values based on gamma distribution curves. However, the claims of ‘055 are limited to anti-TNF antibodies and the claims of ‘146 are less specific and not limited to anti-IL-12/IL-23p40 antibodies or even antibodies in general (however, it should be noted that the subject matter of ‘055 and ‘146 are both directed toward anti-TNF-based pharmaceuticals, e.g., REMICADE® or infliximab). Thus, the present invention is not subject to double patenting rejections over the copending applications solely due to its fairly narrow subject matter focus on producing anti-IL-12/IL-23p40 antibodies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777